UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. Alpha Defensive Alternatives Fund Class I ACDEX Alpha Opportunistic Alternatives Fund Class I ACOPX SEMI-ANNUAL REPORT March 31, 2015 To the shareholders of the Alpha Defensive Alternatives Fund: Thank you for your continued support of the Alpha Capital Funds. As an early proponent of daily-liquid alternative strategies, Alpha Capital Funds Management, LLC (“Alpha Capital”) has been managing our fund-of-funds investment strategies for over six years in separate account structures and over four years in a mutual fund format. As of March 31, 2015, we are pleased to report that the Alpha Defensive Alternatives Fund (the “Fund”) had net assets of $33.8 million. The Fund’s investment objective is to achieve capital preservation. In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Performance The Fund posted a return of -2.20% (net of fees) for the six-month period from October 1, 2014 to March 31, 2015. This performance trailed the HFRI Fund of Funds Composite Index, which returned 3.44% over the period, and the Barclays Capital U.S. Aggregate Bond Index return of 3.43%. We have been disappointed with the Fund’s performance over the past six months, and we spent significant time during the first quarter of 2015 reviewing our investment process and our portfolio positioning. We believe in investing in high-quality funds for the long term and building diversified portfolios which should withstand difficult investment environments. The Fund’s near-term results, while disappointing, have not changed our convictions. Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 03/31/2015 Annualized Returns Inception (1/31/2011) to 6 Months YTD 1 Year 3 Years 3/31/2015 Alpha Defensive Alternatives Fund (ACDEX) -2.20% -0.41% 0.13% 1.25% 1.68% HFRI Fund of Funds Composite Index 3.44% 2.47% 5.33% 5.37% 3.16% Barclays Capital U.S. Aggregate Bond Index 3.43% 1.61% 5.72% 3.10% 4.15% Gross Expense Ratio 2.37%, Net Expense Ratio 2.44%.The Advisor has contractually agreed to waive fees or recoup expenses through January 27, 2016. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-877-925-7422. 3 Portfolio Changes and Performance Attribution During the most recent six-month period ended March 31, 2015, we made several changes to our underlying funds. We replaced the AQR Diversified Arbitrage Fund (ticker: ADAIX) with the AQR Multi-Strategy Alternative Fund (ticker: ASAIX). The AQR Multi-Strategy Alternative Fund incorporates the same arbitrage strategies as the AQR Diversified Arbitrage Fund, including convertible arbitrage and event driven, but it goes further by providing the Fund with exposure to other hedge fund strategies. We also added a dedicated managed futures fund, our first foray into the asset class since April 2010. Managed futures are difficult to implement in a mutual fund due to restrictions on commodity trading, and several of the fund structures available contain hidden incentive fees.After significant due diligence on both the opportunity set and the structure, we felt the time was right to allocate to managed futures. While central banks around the globe are still actively pursuing stimulus and therefore artificially moving markets, the end of the U.S. Federal Reserve Board’s (“the Fed’s”) quantitative easing program has had an impact; markets are no longer moving in lockstep. We chose the PIMCO Trends Managed Futures Strategy Fund (ticker: PQTIX). Meanwhile, we liquidated the Templeton Global Total Return Fund (ticker: TTRZX). We think very highly of Dr. Michael Hasenstab, the fund’s portfolio manager, but we have chosen to allocate assets away from fixed income. We also liquidated the Fund’s exposure to the John Hancock Funds II – Absolute Return Currency Fund(the “John Hancock Currency Fund”) (ticker: JCUIX), as we decided to move away from using currency as a dedicated asset class due to the potential tail risks. The primary detractors from performance during the six-month period were the John Hancock Currency Fund and the Avenue Credit Strategies Fund (ticker: ACSBX). The John Hancock Currency Fund had a short position in the Swiss franc in January 2015, on the day when the Swiss National Bank announced that it was removing the floor against the euro and the Swiss franc soared in value. We held several meetings with the fund’s sub-adviser, First Quadrant, LP, after the movement and ultimately chose to liquidate the fund and move away from currency completely. Our position in the DoubleLine Emerging Markets Fixed Income Fund (ticker: DBLEX) also limited gains. Meanwhile, our positions in John Hancock Funds II – Global Absolute Return Strategies Fund (ticker: JHAIX) and new strategy AQR Multi-Strategy Alternative Fund added value; unfortunately, it was not enough to overcome weak returns from our detractors. Capital Markets Review The fourth quarter of 2014 continued many of the trends seen throughout the year as a whole, including U.S. equity outpacing international equity and U.S. interest rates declining. The Russell 3000® Index returned 5.24% for the quarter, which led the Morgan Stanley Capital International (“MSCI”) Europe, Australia, Far East Index (“EAFE Index”) return of -3.57% (in USD) and the MSCI Emerging Markets Index return of -4.50% (also in USD). It is worth noting that the MSCI EAFE Index was slightly positive in local currency terms, returning 1.77%, but the U.S. dollar’s 4 strength drove the return into negative territory in USD terms. Within the U.S. equity market, small cap led large cap, as measured by the Russell 2000® and Russell 1000® Indexes. Oil continued to slide, ending the year down nearly 50%. In fixed income, the U.S. 10-year Treasury yield ended the year at 2.17%, down from 2.52% at the end of the third quarter. The Barclays Capital U.S. Aggregate Bond Index ended on a positive note, returning 1.78% for the fourth quarter. Meanwhile, high yield was down -1.07%, as measured by the BofA Merrill Lynch High Yield Master II Index. Capital market returns continued to diverge in the first quarter of 2015, to the relief of managed futures funds and other trend followers. Currency markets were roiled by the Swiss National Bank’s surprise January decision to abandon the floor on the Swiss franc relative to the euro. This triggered a 15% one-day rise in the franc against the euro. Despite mixed data releases in Europe and the election of an anti-austerity party in Greece, the European Central Bank’s announcement of planned asset purchases boosted Eurozone bond and equity markets while driving the euro lower against the dollar. U.S. equity once again posted gains, with the Russell 3000® Index up 1.80%, although it trailed the performance of non-U.S. developed markets, as the MSCI EAFE Index (USD) returned 4.88% USD. In local currency, the MSCI EAFE Index was up almost 11% for the quarter, though the U.S. dollar’s strength once again muted international equity returns. Emerging markets were also positive, as the MSCI Emerging Markets Index rose 2.24%. In the U.S., there was some positive economic news as unemployment fell slightly from 5.6% to 5.5%. Once again, the 10-year U.S. Treasury yield declined and ended the quarter below 2%. Bonds benefited from flat to declining interest rates across the curve. Outlook Despite the end of the Fed’s quantitative easing program in 2014, central bank movements continue to affect markets and especially currencies. The U.S. and the U.K. are on the path to raise rates, while the Eurozone and Japan are heading towards continued low rates and stimulus. This has led to the U.S. dollar strengthening against the euro and other currencies.The U.S. is trying to transition from being supported by stimulus to being supported by steady economic growth, but the path has not been easy. At the end of April 2015, in fact, first quarter U.S. gross domestic product (“GDP”) growth came in much weaker than expected at only 0.2%; this makes the timing of the Fed’s anticipated hike in interest rates later this year more uncertain. Many of the managers of our underlying funds expect U.S. equities to increase this year, though modestly. Valuations are not cheap by any measure, but markets forecast another year of positive GDP growth for the U.S., and low oil prices should benefit consumer spending. Both of these should be tailwinds for the U.S. equity market. Volatility is likely to be higher in 2015 – it has been at historic lows for the past few years, but with the divergence in central bank policies, we have already seen volatility increase in the second half of 2014 as well as the first quarter of 2015; we expect that trend to continue. We have deployed capital toward strategies like managed futures, which could benefit from this increased volatility. Our firm’s philosophy is that a 5 portfolio with diversified asset classes and strategies should act as a hedge for investors from downturns while offering the potential for capital appreciation in many different market environments. Diversification has not looked attractive over the past few years as U.S. markets seemed to dominate all other investments; the first quarter of 2015, however, was a good reminder of why investors should have exposure to other markets, as U.S. equity and U.S. bonds trailed many other asset classes. The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some funds have the potential to perform well at any given time in an effort to help offset others who are not. Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that investing in alternatives is crucial to long-term portfolio success. The Fund offers diversifiers from core fixed income such as unconstrained bond strategies with negative duration and long-short credit strategies as well as arbitrage and market neutral strategies. We remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management, LLC. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are those of Alpha Capital Funds Management, LLC, the Fund’s investment adviser, are subject to change at any time, are not guaranteed and should not be considered investment advice or a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Because the Fund is a“fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Fund will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the Fund invests in exchange-traded funds (“ETFs”), it is subject to additional risks that do not apply to conventional mutual funds, including 6 the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities.Quasar Distributors, LLC is also the distributor for the DoubleLine Emerging Markets Fixed Income Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market.A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500® Index. A beta of 1 indicates that the security’s price will move with the market. A beta of less than 1 means that the security’s price will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, mortgage-backed securities (agency fixed-rate and hybrid adjustable rate mortgage pass-throughs), asset-backed securities and commercial mortgage-backed securities. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500® Index are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Russell 3000® Index is constructed to provide a comprehensive, unbiased and stable barometer of the broad market and is completely reconstituted annually to ensure new and growing equities are reflected. The Russell 1000® Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1,000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000® Index represents 7 approximately 92% of the U.S. market. The Russell 1000® Index is constructed to provide a comprehensive and unbiased barometer for the large-cap segment and is completely reconstituted annually to ensure new and growing equities are reflected. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000® Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The Morgan Stanley Capital International Europe, Australia, Far East (“MSCI EAFE”) Index is a capitalization weighted equity index which captures large and mid cap representation across Developed Markets countries around the world, excluding the U.S. and Canada. With 910 constituents, the index covers approximately 85% of the free float-adjusted market capitalization in each country. Developed Markets countries in the MSCI EAFE Index include: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the UK. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 23 individual country indices that collectively represent many of the major emerging markets countries. With 836 constituents, the index covers approximately 85% of the free float-adjusted market capitalization in each country. The BofA Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 8 To the shareholders of the Alpha Opportunistic Alternatives Fund: Thank you for your continued support of the Alpha Capital Funds. As an early proponent of daily-liquid alternative strategies, Alpha Capital Funds Management, LLC (“Alpha Capital”) has been managing our fund-of-funds investment strategies for over six years in separate account structures and over four years in a mutual fund format. As of March 31, 2015, we are pleased to report that the Alpha Opportunistic Alternatives Fund (the “Fund”) had net assets of $61.4 million. The objective of the Fund is to achieve long-term capital appreciation. In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to broad-based equity market indices. Performance The Fund posted a return of -2.76% (net of fees) for the six-month period from October 1, 2014 to March 31, 2015. This performance trailed the HFRI Fund of Funds Composite Index, which returned 3.44% over the same period, and the Barclays Capital U.S. Aggregate Bond Index, which returned 3.43%. Effective January 28, 2015, the Barclays Capital U.S. Aggregate Bond Index replaced the S&P 500® Index as a more appropriate comparative index for the Fund. We have been disappointed with the Fund’s performance over the past six months, and we spent significant time during the first quarter of 2015 reviewing our investment process and our portfolio positioning. We believe in investing in high-quality funds for the long term and building diversified portfolios which should withstand difficult investment environments. The Fund’s near-term results, while disappointing, have not changed our convictions. Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 03/31/2015 Annualized Returns Inception (1/31/2011) to 6 Months YTD 1 Year 3 Years 03/31/2015 Alpha Opportunistic Alternatives Fund (ACOPX) -2.76% 0.00% -1.85% 3.77% 1.89% HFRI Fund of Funds Composite Index 3.44% 2.47% 5.33% 5.37% 3.16% Barclays Capital U.S. Aggregate Bond Index 3.43% 1.61% 5.72% 3.10% 4.15% S&P 500® Index 5.93% 0.95% 12.73% 16.11% 14.52% Gross Expense Ratio 2.51%. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 1-877-925-7422. 9 Portfolio Changes and Performance Attribution We made several changes to our underlying fund line-up during the most recent six-month period ended March 31, 2015. We liquidated four of our underlying funds, including the ASTON/River Road Independent Value Fund (ticker: ARVIX). Portfolio manager Eric Cinnamond was not finding many opportunities in the small cap space outside of precious metals miners, and his cash reserve has been significant for much of the past few years. We liquidated the AB Select U.S. Long/Short Portfolio (ticker: ASILX) and Grandeur Peak Global Opportunities Fund (ticker: GPGIX), a long-only global small cap fund, in order to reduce the Fund’s equity exposure and move into managed futures. Additionally, we were disappointed with the high correlation of master limited partnerships (“MLPs”) to oil in the fourth quarter of 2014. Although MLPs historically exhibit a low correlation to oil prices, there are periods when this correlation moves closer to 1; the second half of 2014 was one of those times. In fact, the fourth quarter was the single largest quarterly decline for MLPs as a whole since 2008. Our position in the Goldman Sachs MLP Energy Infrastructure Fund (ticker: GMLPX) experienced a short-term bounce-back in February, and we took that opportunity to liquidate it. During the six-month period, we initiated a position in the Lazard Global Listed Infrastructure Portfolio (ticker: GLIFX). We also added two managed futures funds, our first foray into the asset class since April 2010. Managed futures are difficult to implement in a mutual fund due to restrictions on commodity trading, and several of the fund structures available contain hidden incentive fees. After significant due diligence on both the opportunity set and the structure, we felt the time was right to allocate to managed futures. While central banks around the globe are still actively pursuing stimulus and therefore artificially moving markets, the end of the U.S. Federal Reserve Board’s (“the Fed’s”) quantitative easing program has had an impact; markets are no longer moving in lockstep. We chose the Abbey Capital Futures Strategy Fund (ticker: ABYIX) and the AQR Managed Futures HV Fund (ticker: QMHIX), which complement each other nicely and are poised to take advantage of developing market trends. Lastly, we added a factor-based quantitative strategy, the AQR Style Premia Alternative Fund (ticker: QSPIX). This fund uses an interesting relative value strategy which provides exposure to several style/factor models such as value and momentum. The Fund’s position in the Goldman Sachs MLP Energy Infrastructure Fund was the largest detractor from returns during the six-month period. As discussed above, we liquidated Goldman Sachs MLP Energy Infrastructure Fund during the first quarter of 2015 due to concerns about the MLP market. The Third Avenue Focused Credit Fund (“Third Avenue”) (ticker: TFCIX) was also a significant detractor. We held several meetings with Third Avenue during the six-month period to discuss the fund’s struggles, which were driven both by market issues and by individual security selection. Highly levered distressed debt and CCC quality debt sold off in the fourth quarter and did not recover in the first quarter; in contrast, high yield with BB/B ratings also sold off before the end of 2014 due to oil concerns (15% of the high 10 yield market is in energy names) but bounced in the first quarter. In addition to market factors, Third Avenue also held several individual securities which declined significantly, including iHeartCommunications, Inc., Altegrity, Inc., and Claire’s Stores, Inc. We remain confident in Third Avenue and have elected to maintain our position in the fund. In contrast to the detractors mentioned, several of our equity-oriented names added value during the period, including the Weitz Partners III Opportunity Fund (ticker: WPOPX) and the Hotchkis & Wiley Value Opportunities Fund (ticker: HWAIX). Our new infrastructure fund, Lazard Global Listed Infrastructure Portfolio, was also a positive contributor. Capital Markets Review The fourth quarter of 2014 continued many of the trends seen throughout the year as a whole, including U.S. equity outpacing international equity and U.S. interest rates declining. The Russell 3000® Index returned 5.24% for the quarter, which led the Morgan Stanley Capital International Europe, Australia, Far East Index (“MSCI EAFE Index”) return of -3.57% (in USD) and the MSCI Emerging Markets Index return of -4.50% (also in USD). It is worth noting that the MSCI EAFE Index was slightly positive in local currency terms, returning 1.77%, but the U.S. dollar’s strength drove the return into negative territory in USD terms. Within the U.S. equity market, small cap led large cap, as measured by the Russell 2000® and Russell 1000® Indexes. Oil continued to slide, ending the year down nearly 50%. In fixed income, the U.S. 10-year Treasury yield ended the year at 2.17%, down from 2.52% at the end of the third quarter. The Barclays Capital U.S. Aggregate Bond Index ended on a positive note, returning 1.78% for the fourth quarter. Meanwhile, high yield was down -1.07%, as measured by the BofA Merrill Lynch High Yield Master II Index. Capital market returns continued to diverge in the first quarter of 2015, to the relief of managed futures funds and other trend followers. Currency markets were roiled by the Swiss National Bank’s surprise January decision to abandon the floor on the Swiss franc relative to the euro. This triggered a 15% one-day rise in the franc against the euro. Despite mixed data releases in Europe and the election of an anti-austerity party in Greece, the European Central Bank’s announcement of planned asset purchases boosted Eurozone bond and equity markets while driving the euro lower against the dollar. U.S. equity once again posted gains, with the Russell 3000® Index up 1.80%, although it trailed the performance of non-U.S. developed markets, as the MSCI EAFE Index (USD) returned 4.88% USD. In local currency, the MSCI EAFE Index was up almost 11% for the quarter, though the U.S. dollar’s strength once again muted international equity returns. Emerging markets were also positive, as the MSCI Emerging Markets Index rose 2.24%. In the U.S., there was some positive economic news as unemployment fell slightly from 5.6% to 5.5%. Once again, the 10-year U.S. Treasury yield declined and ended the quarter below 2%. Bonds benefited from flat to declining interest rates across the curve. Outlook Despite the end of the Fed’s quantitative easing program in 2014, central bank movements continue to affect markets and especially currencies. The U.S. and the 11 U.K. are on the path to raise rates, while the Eurozone and Japan are heading towards continued low rates and stimulus. This has led to the U.S. dollar strenghtening against the euro and other currencies.The U.S. is trying to transition from being supported by stimulus to being supported by steady economic growth, but the path has not been easy. At the end of April 2015, in fact, first quarter U.S. gross domestic product (“GDP”) growth came in much weaker than expected at only 0.2%; this makes the timing of the Fed’s anticipated hike in interest rates later this year more uncertain. Many of the managers of our underlying funds expect U.S. equities to increase this year, though modestly. Valuations are not cheap by any measure, but markets forecast another year of positive GDP growth for the U.S., and low oil prices should benefit consumer spending. Both of these should be tailwinds for the U.S. equity market. Volatility is likely to be higher in 2015 – it has been at historic lows for the past few years, but with the divergence in central bank policies, we have already seen volatility increase in the second half of 2014 as well as the first quarter of 2015; we expect that trend to continue. We have deployed capital toward strategies like managed futures, which could benefit from this increased volatility. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should act as a hedge for investors from downturns while offering the potential for capital appreciation in many different market environments. Diversification has not looked attractive over the past few years as U.S. markets seemed to dominate all other investments; the first quarter of 2015, however, was a good reminder of why investors should have exposure to other markets, as U.S. equity and U.S. bonds trailed many other asset classes. The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some funds have the potential to perform well at any given time in an effort to help offset others who are not. Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that investing in alternatives is crucial to long-term portfolio success. Currently, the Fund contains strategies such as infrastructure, managed futures, and distressed debt in addition to long-only and long-short equity strategies. We remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management, LLC. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are those of Alpha Capital Funds Management, LLC, the Fund’s investment adviser,are subject to change at any time, are not guaranteed and should not be considered investment advice or a recommendation to buy or sell a security. Mutual fund investing involves risk. Principal loss is possible. Because the Fund is a “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher 12 expenses than would be the case if making direct investments in the underlying funds. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Because the Funds invest in exchange-traded funds (“ETFs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities. Quasar Distributors, LLC, is also the distributor for the Hotchkis & Wiley Value Opportunities Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market. A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500® Index. A beta of 1 indicates that the security’s price will move with the market. A beta of less than 1 means that the security’s price will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Correlation is a statistical measure of how two securities move in relation to each other. Bond ratings are grades given to bonds that indicate their credit quality as determined by a private independent rating service such as Standard & Poor’s. The firm evaluates a bond issuer’s financial strength, or its ability to pay a bond’s principal and interest in a timely fashion. Ratings are expressed as letters ranging from ‘AAA’, which is the highest grade, to ‘D’, which is the lowest grade. In limited situations when the rating agency has not issued a formal rating, the Advisor will classify the security as nonrated. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, mortgage-backed securities (agency fixed-rate and hybrid adjustable rate mortgage pass-throughs), asset-backed securities and commercial mortgage-backed securities. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. 13 The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500® Index are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Russell 3000 Index is constructed to provide a comprehensive, unbiased and stable barometer of the broad market and is completely reconstituted annually to ensure new and growing equities are reflected. The Russell 1000® Index measures the performance of the large-cap segment of the U.S. equity universe. It is a subset of the Russell 3000® Index and includes approximately 1,000 of the largest securities based on a combination of their market cap and current index membership. The Russell 1000® Index represents approximately 92% of the U.S. market. The Russell 1000® Index is constructed to provide a comprehensive and unbiased barometer for the large-cap segment and is completely reconstituted annually to ensure new and growing equities are reflected. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000® Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The Morgan Stanley Capital International Europe, Australia, Far East (“MSCI EAFE”) Index is a capitalization weighted equity index which captures large and mid cap representation across Developed Markets countries around the world, excluding the U.S. and Canada. With 910 constituents, the index covers approximately 85% of the free float-adjusted market capitalization in each country. Developed Markets countries in the MSCI EAFE Index include: Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Italy, Japan, the Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland and the UK. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 23 individual country indices that collectively represent many of the major emerging markets countries. With 836 constituents, the index covers approximately 85% of the free float-adjusted market capitalization in each country. The BofA Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 14 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/14 – 3/31/15). Actual Expenses The first set of lines of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Alternatives Fund and the Alpha Opportunistic Alternatives Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), 15 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2015 (Unaudited) redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/14 3/31/15 10/1/14 – 3/31/15 Actual Defensive Alternatives Fund $ 978.00 Opportunistic Alternatives Fund $ 972.40 Hypothetical (5% return before expenses) Defensive Alternatives Fund Opportunistic Alternatives Fund * Expenses are equal to an annualized expense ratio of 1.25% and 0.95% for the Defensive Alternatives Fund and the Opportunistic Alternatives Fund, respectively, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 16 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at March 31, 2015 (Unaudited) Alpha Defensive Alternatives Fund Alpha Opportunistic Alternatives Fund Percentages represent market value as a percentage of total investments. 17 Alpha Defensive Alternatives Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Value ALTERNATIVE FUNDS – 78.34% AQR Multi-Strategy Alternative Fund – Institutional Class $ Avenue Credit Strategies Fund – Institutional Class BlackRock Global Long/Short Equity Fund – Institutional Class* Deutsche Global Infrastructure Fund – Institutional Class Gotham Neutral Fund – Institutional Class* John Hancock Funds II – Global Absolute Return Strategies Fund – Institutional Class Osterweis Strategic Income Fund – Institutional Class PIMCO TRENDS Managed Futures Strategy Fund – Institutional Class Scout Unconstrained Bond Fund TOTAL ALTERNATIVE FUNDS (Cost $26,374,697) EQUITY FUNDS – 11.25% Westwood Income Opportunity Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $3,226,380) FIXED INCOME FUNDS – 9.63% DoubleLine Emerging Markets Fixed Income Bond Fund – Institutional Class TOTAL FIXED INCOME FUNDS (Cost $3,326,462) Total Investments (Cost $32,927,539) – 99.22% Other Assets in Excess of Liabilities – 0.78% NET ASSETS – 100.00% $ * Non-income producing security. The accompanying notes are an integral part of these financial statements. 18 Alpha Opportunistic Alternatives Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Value ALTERNATIVE FUNDS – 94.39% Abbey Capital Futures Strategy Fund – Institutional Class^ $ AQR Managed Futures Strategy HV Fund – Institutional Class^ AQR Style Premia Alternative Fund – Institutional Class Hotchkis and Wiley Value Opportunities Fund – Institutional Class^ IVA Worldwide Fund – Institutional Class Lazard Global Listed Infrastructure Portfolio – Institutional Class PIMCO Stockplus AR Short Strategy Fund – Institutional Class Rivernorth Core Opportunity Fund Robeco Boston Partners Long/Short Equity Fund – Institutional Class* Third Avenue Focused Credit Fund – Institutional Class Wasatch Frontier Emerging Small Countries Fund – Investor Class Weitz Partners III Opportunity Fund* Western Asset Macro Opportunities Fund – Institutional Class^ TOTAL ALTERNATIVE FUNDS (Cost $56,234,881) EXCHANGE-TRADED FUNDS – 5.97% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $3,694,655) MONEY MARKET FUNDS – 0.33% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.08%+ TOTAL MONEY MARKET FUNDS (Cost $199,415) Total Investments (Cost $60,128,951) – 100.69% Liabilities in Excess of Other Assets – (0.69)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of March 31, 2015. ^ A portion of this security is considered illiquid. The fair value of all illiquid portions total $5,253,589, which represents 8.56% of total net assets. The accompanying notes are an integral part of these financial statements. 19 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 (Unaudited) Alpha Defensive Alpha Opportunistic Alternatives Fund Alternatives Fund ASSETS Investments, at value (cost $32,927,539 and $60,128,951, respectively) $ $ Cash — Receivables: Securities sold Fund shares issued — Interest 23 30 Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Due to adviser Fund shares redeemed — Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Shareholder reporting Chief Compliance Officer fee Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 20 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2015 (Unaudited) Alpha Defensive Alpha Opportunistic Alternatives Fund Alternatives Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Chief Compliance Officer fee (Note 4) Trustee fees Legal fees Custody fees (Note 4) Reports to shareholders Miscellaneous Insurance expense Total expenses Advisory fee recoupment (Note 4) — Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) ) Net realized and unrealized loss on investments ) ) Net decrease in net assets resulting from operations $ ) $ ) The accompanying notes are an integral part of these financial statements. 21 Alpha Defensive Alternatives Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income/(loss) of $ ) $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 22 Alpha Opportunistic Alternatives Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income/(loss) of $ ) $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 23 Alpha Defensive Alternatives Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months January 31, Ended 2011* March 31, through Year Ended September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income(3) Net realized and unrealized gain/(loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions: From net investment income ) — Total distributions ) — Net asset value, end of period $ Total return -2.20
